       Case 1:18-cv-00071-DWM Document 49 Filed 01/19/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 FARM CREDIT LEASING                               CV 18–71–BLG–DWM
 SERVICES CORPORATION,

                      Plaintiff,
                                                        ORDER and
        vs.                                             JUDGMENT

 CLINTON RAY MULLIN, JR.,

                      Defendant.


      Having reviewed the joint motion to enter judgment, (Doc. 48), along with

Defendant’s executed Confession of Judgment attached thereto, (Doc. 48-1);

      IT IS ORDERED, ADJUDGED AND DECREED:

      (1)     The motion to vacate (Doc. 48) is GRANTED. The January 26, 2021

bench trial and all associated deadlines are VACATED.

      (2)     Judgment is entered in favor of the Plaintiff FARM CREDIT

LEASING SERVICES CORPORATON against Defendant CLINTON RAY

MULLIN, JR. in the amount of One Hundred Fourteen Thousand Nine Hundred

Fifteen Dollars and 86 Cents ($114,915.86), plus Plaintiff’s reasonable attorney

fees in such amount as allowed by the Court upon later application of the Plaintiff,

said money judgment to bear interest at the federal judgment rate;


                                         1
        Case 1:18-cv-00071-DWM Document 49 Filed 01/19/21 Page 2 of 2



      (3)    Judgment is entered that Plaintiff be put into possession of a 2015

Riteway Heavy Harrow, Model 7178, serial number 16811543 and a 2016 Riteway

Roller, Model F350NT, serial number 16-2724 (hereinafter the ”Equipment”)

currently in the possession of Defendant or those claiming under him.

Concurrently with the entry of this Judgment, the Court is issuing and entering an

Order of seizure and writ of assistance directing the United States Marshal, or any

other authorized law enforcement officer, to remove the Equipment from the

possession of the Defendant or from the possession of any other person in

possession or control thereof and to put Plaintiff or its appointed agents in

possession of the equipment forthwith;

      (4)    Plaintiff may file this Judgment with the courts of the state of

Montana pursuant to Mont. Code Ann., § 25–9–303 and/or with the courts of any

other state and seek issuance of process, writs of execution or writs of assistance of

duly authorized state law enforcement officers to put Plaintiff in possession of the

Equipment or otherwise to enforce and collect this Judgment.

                 19th day of January, 2021.
      DATED this ___



                                        ___________________________ 10:27 AM
                                        Donald W. Molloy, District Judge
                                        United States District Court



                                          2
